Title: To George Washington from James McHenry, 11 August 1783
From: McHenry, James
To: Washington, George


                        
                            My dear General.
                            Princetown 11-14 Augt 1783
                        
                        I am just now honored with your letter of the 6th. You have indeed gone over a great deal of ground in a very
                            short time.
                        The first motive for bringing you here was to get you out of a disagreeable situation, to one less
                            disagreeable. The second was to get your assistance and advice in the arrangements for peace. It may be necessary besides
                            to consult you respecting promotions, and on a variety of military subjects. I believe, on the whole, that your being near
                            Congress will be a public good. I send you the address to be made you from the chair which will serve to explain the
                            intentions of Congress.
                        Mrs Burian has offered her house which will be engaged for your reception. As there is no absolute necessity
                            for your immediate attendance you may prepare at leisure for your removal.
                        Congress has received no acct of the definitive treaty—but it appears pretty certain that definitive orders
                            have been received at New York for its evacuation. With the most sincere regard and respect I have the honor to be my Dear
                            General Your obedt
                        
                            James McHenry
                        
                        
                            14th As the president sends you a copy of the address it will be unnecessary for me to do it. Gen.
                                Lincoln carries it.
                        

                    